DETAILED ACTION

Claims 1-21 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etamar Laron (US-8768962-B2).
	As per claim 1, Laron teaches “a method for data ingestion by a distributed-computing system implementing a management plane and a data plane, the method comprising: at the management plane: receiving data generated by one or more components of an information processing system,” (col. 5 lines 40-col. 8 lines 66); 
“replicating and storing the data across a plurality of separate management nodes of the management plane,” (col. 5 lines 40-col. 8 lines 66); 
“selecting, from a plurality of data cores, a data core to ingest the data; processing the data to generate one or more event records corresponding to one or more log events that occurred at the information processing system,” (col. 5 lines 40-col. 8 lines 66); and 
“sending the one or more event records to the selected data core, wherein the sending causes the data plane to store the one or more event records in the selected data core,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 2, Laron further shows “wherein receiving the data comprises receiving log data representing one or more log events that occurred at the information processing system,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 3, Laron further shows “receiving, at the management plane, an ingestion request with the data, wherein the data is a payload of the ingestion request,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 4, Laron further shows “wherein the data core is selected using information included in the received ingestion request,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 5, Laron further shows “wherein the data is received from an agent of the information processing system, the method further comprising: replicating the data across one or more separate management nodes of the management plane, including storing the replicated data at the one or more separate management nodes; and upon replicating the data across the one or more separate management nodes, sending, by the management plane, a confirmation to the agent indicating that the data has been accepted,’ (col. 5 lines 40-col. 8 lines 66). 
	As per claim 6, Laron further shows “wherein the confirmation is sent to the agent prior to or while the one or more event records are being stored in the selected data core,’ (col. 5 lines 40-col. 8 lines 66).
	As per claim 7, Laron further shows “at the management plane: detecting a failure to store the one or more event records in the selected data core; in response to detecting the failure, selecting, from the plurality of data cores, a second data core to ingest the data; and sending the one or more event records to the selected second data core, including causing the data plane to store the one or more event records in the selected second data core,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 8, Laron further shows “storing a back-up copy of the one or more event records in a back-up storage system external to the distributed-computing system; and after storing the one or more event records in the selected data core and storing the back- up copy in the back-up storage system, removing the data from the management plane,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 9, Laron further shows “wherein the data core is selected using metadata obtained from the data plane,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 10, Laron further shows “wherein, for each respective data core of the plurality of data cores, the metadata includes information regarding available storage capacity of the respective data core, current availability of the respective data core for ingesting data, or ingestion processing capacity of a data plane container storing the respective data core,’ (col. 5 lines 40-col. 8 lines 66).
	As per claim 11, Laron further shows “wherein the selected data core is stored in a first data plane container of the one or more data plane containers, and wherein selecting the data core further comprises: determining, by the management plane, a current data ingestion rate of the first data plane container relative to one or more other data plane containers of the data plane, wherein the data core is selected based on the determined current data ingestion rate of the first data plane container relative to the one or more other data plane containers,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 12, Laron further shows “wherein processing the data further comprises: decompressing the data,” (col. 5 lines 40-col. 8 lines 66); and
“parsing the decompressed data to generate the one or more event records,” (col. 5 lines 40-col. 8 lines 66). 
	As per claim 13, Laron further shows “wherein: parsing the decompressed data further comprises extracting, from the decompressed data, one or more fields for the one or more event records,” (col. 5 lines 40-col. 8 lines 66); and
“causing the data plane to store the one or more event records in the selected data core further comprises causing the data plane to store the one or more fields in an index of the selected data core, the one or more fields stored in association with the one or more event records,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 14, Laron further shows “a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a distributed-computing system, the distributed-computing system implementing a management plane and a data plane, the one or more programs including instructions for: processing data received from one or more data sources, the data generated by one or more components of an information processing system external to the distributed-computing system,” (col. 5 lines 40-col. 8 lines 66);
“replicating and storing the data across a plurality of separate management nodes of the management plane,” (col. 5 lines 40-col. 8 lines 66);
“selecting, from a plurality of data cores, a data core to ingest the data,” (col. 5 lines 40-col. 8 lines 66);
“processing the data to generate one or more event records corresponding one or more events that occurred at the information processing system,” (col. 5 lines 40-col. 8 lines 66); and
“providing the one or more event records to the selected data core, wherein the providing causes the data plane to store the one or more event records in the selected data core,” (col. 5 lines 40-col. 8 lines 66). 
	As per claim 15, Laron further shows “wherein the data is received from an agent of the information processing system, and wherein the one or more programs further include instructions for: replicating the data across one or more separate management nodes of the management plane, including storing the replicated data at the one or more separate management nodes,” (col. 5 lines 40-col. 8 lines 66); and
“upon replicating the data across the one or more separate management nodes, providing, by the management plane, a confirmation to the agent indicating that the data has been accepted,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 16, Laron further shows “wherein the one or more programs further include instructions for: detecting, by the management plane, a failure to store the one or more event records in the selected core,” (col. 5 lines 40-col. 8 lines 66);
“in response to detecting the failure, selecting, from the plurality of data cores, a second data core to ingest the data,” (col. 5 lines 40-col. 8 lines 66); and
“providing the one or more event records to the selected second data core, including causing the data plane to store the one or more event records in the selected second data core,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 17, Laron further shows “wherein the one or more programs further include instructions for: storing a back-up copy of the one or more event records in a back-up storage system external to the distributed-computing system,’ (col. 5 lines 40-col. 8 lines 66); and
“after storing the one or more event records in the selected data core and storing the back- up copy in the back-up storage system, removing the data from the management plane,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 18, Laron teaches “a distributed-computing system for data ingestion, wherein the system implements a management plane and a data plane, the system comprising: one or more processors,” (figs. 1-2); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
processing data received from one or more data sources, the data generated by one or more components of an information processing system external to the distributed- computing system,” (); 
“replicating and storing the data across a plurality of separate management nodes of the management plane,” (col. 5 lines 40-col. 8 lines 66); 
“selecting, from a plurality of data cores, a data core to ingest the data,” (col. 5 lines 40-col. 8 lines 66); 
“processing the data to generate one or more event records corresponding one or more events that occurred at the information processing system,” (); and 
“providing the one or more event records to the selected data core, wherein the providing causes the data plane to store the one or more event records in the selected data core,’ (col. 5 lines 40-col. 8 lines 66).
	As per claim 19, Laron further shows “wherein the data is received from an agent of the information processing system, and wherein the one or more programs further include instructions for: replicating the data across one or more separate management nodes of the management plane, including storing the replicated data at the one or more separate management nodes; and upon replicating the data across the one or more separate management nodes, providing, by the management plane, a confirmation to the agent indicating that the data has been accepted,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 20, Laron further shows “wherein the one or more programs further include instructions for: detecting, by the management plane, a failure to store the one or more event records in the selected core; in response to detecting the failure, selecting, from the plurality of data cores, a second data core to ingest the data,’ (col. 5 lines 40-col. 8 lines 66); and 
“providing the one or more event records to the selected second data core, including causing the data plane to store the one or more event records in the selected second data core,” (col. 5 lines 40-col. 8 lines 66).
	As per claim 21, Laron further shows “wherein the one or more programs further include instructions for:  storing a back-up copy of the one or more event records in a back-up storage system external to the distributed-computing system,” (col. 5 lines 40-col. 8 lines 66); and
“after storing the one or more event records in the selected data core and storing the back- up copy in the back-up storage system, removing the data from the management plane,” (col. 5 lines 40-col. 8 lines 66). 

                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         














                                                         Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 21, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153